Adams, J.,
dissenting. — I have no doubt that where the evidence in a case is lost after judgment, and before hearing in the appellate court, if either party desires to further prosecute or defend by appealing, the evidence should be substituted if it can be done. Where a copy of it has been preserved no difficulty could arise. Possibly, in some eases, it might be substituted, in the absence of a copy, by proving *421from the memory of witnesses what the evidence was. But in many cases this would be utterly impracticable. Only so much could be substituted as witnesses could remember of it. That would ordinarily be less than the whole, and oftentimes we may presume much less. The rights of either appellant or appellee would be exposed to great danger.
I think, therefore, that where the evidence in a case is lost after judgment, and it is impracticable to substitute it, and either party desires to further prosecute or defend his case by appealing, and the evidence was lost without his fault, the court may, in its discretion, grant.a new trial. I think this is expressly provided for in section 3154 of the Code, subdivision 7. Where a person desires to prosecute or defend his case by appealing, and the evidence is lost after judgment, without his fault, and cannot be substituted, he is prevented from prosecuting or defending by unavoidable casualty. My associates consider that the prosecuting or defending a case by appealing is not prosecuting or defending it within the meaning of the statute. But no reason satisfactory to my mind is given for arriving at such a conclusion.
It is said that the plaintiff in this case maintains that no appeal is pending, and that that theory is inconsistent with the relief he asks; but I am unable to so conclude. He is not prosecuting his case by appeal, because he is prevented. He therefore asked and obtained an order for a new trial, not to enable him to appeal from the judgment rendered, but to enable him to further prosecute his case in the only direction in which it was practicable. The law designs, as I understand it, to provide that a person’s right to prosecute his case should not be terminated until judgment shall be rendered in the appellate court. If he would otherwise be prevented by unavoidable casualty, it provides that a new trial shall be granted. I see no error in the ruling of the court below,-and think that its order granting a new trial should be
Affirmed,